UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-6870



JON TERENCE YAHCHANAN      CONRAD,   a/k/a   Jon
Terence Conrad,

                                             Petitioner - Appellant,

          versus


MICHAEL MOORE, Director of SCDC; CHARLES M.
CONDON, Attorney General of the State of South
Carolina,

                                             Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. Charles E. Simons, Jr., Senior Dis-
trict Judge. (CA-98-2753-AJ)


Submitted:   November 4, 1999             Decided:   November 9, 1999


Before NIEMEYER, MICHAEL, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jon Terence Yahchanan Conrad, Appellant Pro Se.      Robert Eugene
Bogan, OFFICE OF THE ATTORNEY GENERAL OF SOUTH CAROLINA, Columbia,
South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jon Terence Yahchanan Conrad seeks to appeal the district

court’s   order   denying   relief   on   his   petition   filed   under   28

U.S.C.A. § 2254 (West 1994 & Supp. 1998).           We have reviewed the

record and the district court’s opinion accepting the recommen-

dation of the magistrate judge and find no reversible error.

Accordingly, we deny a certificate of appealability and dismiss the

appeal on the reasoning of the district court.               See Conrad v.

Moore, No. CA-98-2753-AJ (D.S.C. May 24, 1999).            We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                                   DISMISSED




                                     2